Opinion by
Mr. Chibe Justice Simpson,
The court say that in order to entitle a party to a specific performance of a parol agreement for the purchase of land, he must clearly show an agreement to purchase, which has been partly carried into execution on one side with the consent and approbation of the other, and this must consist of something more than simply paying a portion of the purchase money — there must be entering into possession with valuable improvements, &e. ; and lastly, the party seeking the specific performance must show that he has performed on his part, or having performed in part he is willing and ready to perform the rest, which is implied from the filing of the bill.
In this case plaintiffs proved that their ancestor agreed by parol to purchase from the father of defendants all of a certain tract of land on the south side of a public road that divided the tract, for $700 ; that the purchaser paid $481, went into possession, built two houses, sunk a well, planted an orchard, dug ditches, and rented out parts of the place; and plaintiffs, in their complaint, expressed a readiness and willingness to complete the agreement and demanded specific performance. These facts, found by the Circuit Judge (Hudson) having been sustained by the evidence, he properly decreed a specific performance.